                            UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF NORTH CAROLINA
                                  WESTERN DIVISION

Robert B. Broughton, Jr.                 )             Case No. 5:19-cv-066-S
and Celeste G. Broughton,                )
                                         )
                      Plaintiffs,        )
                                         )
       v.                                )
                                         )                OPINION AND ORDER
Roger Gregory, Chief Judge, 4th Circuit; )             FOR PREFILING INJUNCTION
Michelle McGirr, Court Reporter;         )
US Marshal Service Wake County NC;       )
Martin K. Reidinger, Judge, USD Court;   )
and Wells Fargo & Co.,                   )
                                         )
                      Defendants.        )
___________________________________ )

       On August 15, 2019, the court issued an order dismissing the within complaint and, upon

motion for a prefiling injunction filed by Defendant Wells Fargo & Co., ordering Plaintiffs to

show cause no later than September 13, 2019, why they should not be subject to an injunction

prohibiting them from filing new actions without prior authorization from a United States District

Judge. Plaintiffs filed no response to the court’s order.

       The court finds that Plaintiffs’ complaints have reiterated prior claims that had been

decided adversely to Plaintiffs; that many complaints contain spurious allegations accusing

members of the judiciary of fraud, conspiracy, fabricating evidence, and other misconduct; that

Plaintiffs have ignored prefiling injunctions filed in state court; and that Plaintiffs’ actions have

unduly burdened the court and litigants. The motion for prefiling injunction filed by Wells Fargo

& Co. (ECF No. 9) is granted. Accordingly,

       PLAINTIFFS ARE HEREBY ENJOINED FROM FILING ANY NEW ACTION OR

OTHER FILING IN THIS COURT RELATING TO ANY OF THE CLAIMS, THEORIES,
OR CIRCUMSTANCES RELATING TO THEIR PREVIOUSLY DISMISSED STATE

AND FEDERAL COURT ACTIONS UNLESS PLAINTIFFS HAVE OBTAINED PRIOR

AUTHORIZATION FROM A UNITED STATES DISTRICT JUDGE WHO HAS

DETERMINED THAT THE PROPOSED FILING COMPLIES WITH FED. R. CIV. P. 11

AND IS NOT BASED ON THE CLAIMS THEORIES, OR CIRCUMSTANCES

UNDERLYING PRIOR STATE OR FEDERAL ACTIONS BROUGHT BY EITHER

PLAINTIFF.

       IT IS SO ORDERED.



                               /s/ Margaret B. Seymour
                               Senior United States District Judge
October 17, 2019

Charleston, South Carolina




                                  2
